 

Exhibit 10.1

 

CUSTOMER AGREEMENT – FOURTH AMENDMENT

This FOURTH AMENDMENT TO THE CUSTOMER AGREEMENT (“Fourth Amendment”) is dated
August 1, 2019 by and between Church & Dwight Co., Inc. (“C&D”) and Neoteric
Cosmetics, Inc. (“Customer”). Each a “Party”, together the “Parties”.

PREAMBLE

WHEREAS, C&D and Customer entered into a Customer Agreement, with an effective
date July 15, 2014 as amended on July 1, 2016, July 17, 2017, and May 1, 2018
(collectively the “Agreement”);

WHEREAS, Customer wishes to continue to distribute certain C&D products; and

WHEREAS, C&D and Customer hereby mutually desire to amend the Agreement as
stated below.

The Parties hereby agree to amend the Agreement as follows effective as at the
Effective Date (as defined below):

 

1.

Section 2 – Term.

The Term of the Agreement is hereby renewed for a period of one (1) year from
January 1, 2020 and shall expire on December 31, 2020.

 

2.

Authorized Specialty Retailers List.

As of January 1, 2020, the Authorized Specialty Retailer List is deleted in its
entirety and replaced with the revised Authorized Specialty Retailer List to be
delivered by C&D concurrently with the execution of this Fourth Amendment.

 

3.

Effect of the Fourth Amendment.

In the event of any conflict between the terms set forth in this Fourth
Amendment and the terms of the Agreement, the terms in this Fourth Amendment
shall supersede and control as to the subject matter.  In all other respects,
all other terms and conditions of the Agreement shall remain in full force and
effect.  Capitalized terms used in this Fourth Amendment shall have the meaning
ascribed to them in the Agreement unless otherwise defined herein.

 

IN WITNESS WHEREOF, this Fourth Amendment is executed and effective as of August
1, 2019 (“Effective Date”) by the duly authorized representatives of the
Parties.

 

CHURCH & DWIGHT CO., INC.

 

NEOTERIC COSMETICS, INC.

 

 

 

 

 

By:

/s/ Gina Hall

 

By:

/s/ Mark Goldstein

Name:

Gina Hall

 

Name:

Mark Goldstein

Title:

VP Sales Non-Food

 

Title:

President / CEO

 

 

 

 

 

Date:

August 12, 2019

 

Date:

August 7, 2019

 

 